UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6330



CHARLES H. TRAMMELL,

                                              Plaintiff - Appellant,

          versus


ALTON BASKERVILLE, Chief Warden; TRACEY RAY,
Assistant Warden of Programs; CARL MARROW,
Food Operator Manager,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-98-702-AM)


Submitted:   May 25, 1999                     Decided:   June 2, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles H. Trammell, Appellant Pro Se. Pamela Anne Sargent, Assis-
tant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Trammell appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Trammell v. Baskerville, No. CA-98-702-AM

(E.D. Va. Feb. 25, 1999).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2